DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 112
Applicant’s arguments, see remarks and amended claims, filed 06/07/2021, with respect to claims have been fully considered and are persuasive.  The rejection of claims 3, 9, 47-49, 52, 57-60, and 62-65 under 35 USC 112(b) has been withdrawn. 

35 USC § 101
Applicant’s arguments with respect to claim(s) 3, 8-11, 46-49, 52, and 56-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC § 102 & § 103
Applicant’s arguments with respect to claim(s) 3, 8-11, 46-49, 52, and 56-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this tiT1e.




Regarding independent claim 3, the claim(s) recite(s) “obtaining an indication of the vascular pressure in a splanchnic vein,” “determining from an MRI measurement… an indication of the pressure in the splanchnic vein,” and “the determining step comprises comparing the MRI measurement obtained from the subject’s spleen or liver, or the value derived therefrom, with corresponding MIR measurements obtained from one or more control subjects.” This recites both a mathematical concept (a logical comparison between a measured MRI intensity value with a reference intensity value) and a mental process that can be practically performed with the aid of pen and paper (comparing two MRI intensity values; or a hepatologist viewing two MRI intensity values such as two images and determining which is more likely to suffer from severe fibrosis/cirrhosis with corresponding hypertension).  This judicial exception is not integrated into a practical application because the claim does not recite a practical application of the comparison. Claim 3 recites only that the comparison is performed to determine an indication, does not recite any details of the comparison, and the resulting indication is not practically applied. This amounts to an attempt to monopolize the physiological relationship between an elevation in T1 or T2 intensity values and fibrosis/cirrhosis. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in the claim merely generally link the use of the judicial exception to a particular technological environment or field of use (“vascular pressure in a splanchnic vein,” “liver or spleen,” and the MRI data being T1 or T2 relaxometry), consists of mere instructions to implement the abstract idea on a computer (“a computer-implemented method”), and adds insignificant extra-solution activity to the judicial exception (mere data gathering by obtaining an MRI measurement and a control MRI measurement without reciting an acquisition step thereby also encompassing MRI measurements obtained from storage).


	Regarding independent claim 9, the claim(s) recite(s) “obtaining an indication of hypertension in a splanchnic vein of a subject” “wherein an increase in the measurement of value obtained in step(a) compared to the corresponding MRI measurement or value in step (b) is indicative of hypertension in the splanchnic vein of the subject”. This recites both a mathematical concept (a logical comparison between a measured MRI intensity value with a reference intensity value to determine if the measured MRI intensity value exceeds the reference intensity value) and a mental process that can be practically performed with the aid of pen and paper (comparing two MRI intensity values to determine if one of the two MRI intensity values is greater than the other; or a hepatologist viewing two MRI intensity values such as two images and determining which is brighter and more likely to suffer from severe fibrosis/cirrhosis with 
	Dependent claim 10 merely specifies that the splanchnic vein is the hepatic portal vein. At most this merely generally links the judicial exceptions of claim 3, 8, and 9 to the field of use or particular technological environment of the hepatic portal system.
	Dependent claim 11 merely specifies the parameter for the measurement of hypertension. At most this merely generally links the judicial exceptions of claim 3, 8, and 9 to the field of use or particular technological environment of hypertension diagnosis.
Dependent claims 46, 56, and 61 recites an additional method step for correcting iron overload in an MRI measurement. This method step does not integrate the judicial exception of independent claims 3, 8, or 9 as it recites applying a corrective factor to an MRI measurement which is directed to both a mathematical concept (applying a scaling factor and thresholding) and a mental process that can be practically performed with the aid of pen and paper (multiplying or adding a scaling factor to an MRI intensity value).  No additional elements are recited. 

Dependent claims 49, 59, and 64 recites a mere specification that the MRI measurement/value is of the subject’s spleen or liver. Applying the mental process to previously acquired data is insignificant extra-solutionary activity to integrate the judicial exception. Further this limitation does not even recite an acquisition step, but instead merely states that data was previously obtained. Further, this limitation merely generally links the limitations of the claim to the field of MRI data of the liver or spleen. These claims further recite a method step for summing T1 or T2* measurements. This method step does not integrate the judicial exception of independent claims 3, 8, and 9 as it recites summing two MRI measurements which is directed to both a mathematical concept (summing two MRI intensity values) and a mental process that can be practically performed with the aid of pen and paper (adding two MRI intensity values).  No additional elements are recited.
Dependent claims 52, 60, and 65 merely specifies that the subject has a particular pathology. At most this merely generally links the judicial exceptions of claim 3, 8, and 9 to the field of use or particular technological environment of liver disease, portal hypertension, or heart disease.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entiT1ed to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 8, 46-48, 52, 56-58, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee et al. (U.S. Pub. No. 2014/0330106 as sharing the same disclosure as GB201121404D0), hereinafter “Banerjee.”

Regarding claim 3, Banerjee discloses a computer-implemented method of obtaining an indication of the vascular pressure in a splanchnic vein of a subject (“Also, any logic or application described herein that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processing device 202 in a computer system or other system.” [0089]):
(a) determining from an MRI measurement obtained from the subject's spleen or liver, or a value derived therefrom (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]), an indication of the pressure in the splanchnic vein of the subject (“the measurement can determine the presence of… portal hypertension” [0020]; Merrian Webster defines “portal hypertension” as “hypertension in the hepatic portal system caused by venous obstruction or occlusion that produces splenomegaly and ascites in its later stages;” “hypertension” as “abnormally high blood pressure and especially arterial blood pressure” or “the systemic condition accompanying high blood pressure;” and “splanchnic” as “of or relating to the viscera,” therefore, portal hypertension is high blood pressure in the veins of the hepatic portal system the veins of the hepatic portal system including the splanchnic veins of the liver and spleen “portal vasculature” [0120], Figs. 19), wherein the MRI measurement is T1 mapping or T1 relaxometry or T1 values (ms) or T2* imaging or T2* mapping or T2* 
wherein the determining step comprises comparing the MRI measurement obtained from the subject's spleen or liver, or the value derived therefrom, with corresponding MRI measurements obtained from one or more control subjects with defined splanchnic vein pressures, thereby obtaining an indication of the vascular pressure in the splanchnic vein of the subject (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “the measurement can determine the presence of… portal hypertension” [0020]; “T1 relaxation times depend on the composition of tissues. T1 relaxation times exhibit characteristic ranges of normal values at a selected magnetic field strength. Deviation from established ranges can thus be used to quantify the effects of pathological processes.” [0011]; the measurement can determine the presence of… portal hypertension” [0020]; see also [0052], [0054]-[0055], [0058]-[0059], [0091], [0098], [0102]-[0104], [0111]-[0116], 0121]; and Figs. 1, 3A, 3B, 11A, 12, 13, and 16).

Regarding claim 46, Banerjee disclose the method further comprises the step of correction of the MRI measurement or value for iron overload or deficit from an MRI measurement of iron content obtained from the subject's liver or spleen or from an image of the subject's liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a correction should be applied to measured T1 values, thus, correcting for underreporting by T1 values when iron overload is present.” [0049]; also see [0054]; [0058], [0103], and [0114]-[0116]).

Regarding claim 47, Banerjee discloses the MRI measurement is obtained from a MRI image of the liver or spleen or the MRI measurement is obtained from a previously-obtained MRI image of the liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a 

Regarding claim 48, Banerjee discloses the value is derived from MRI measurements obtained or previously-obtained from the liver or the spleen or from MRI measurements obtained or previously obtained from an image of the liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a correction should be applied to measured T1 values, thus, correcting for underreporting by T1 values when iron overload is present.” [0049]; also see [0054]; [0058], [0103], and [0114]-[0116]).

Regarding claim 52, Banerjee discloses the subject:
(i) has liver disease;
(ii) has liver disease and portal hypertension;
(iii) has portal hypertension;
(iv) has heart disease
(v) has liver disease that is a consequence of heart disease; or
(vi) has increased central venous pressure (“The present disclosure provides systems and methods for performing multi-parametric diagnosis for liver disease… rapid non-invasive diagnosis of the type and/or severity of many common liver diseases, such as NAFLD/NASH, hepatitis, and iron overload.” Abstract; “the measurement can determine the presence of… portal hypertension” [0020]).

	Regarding claim 8, Banerjee discloses a computer-implemented method  (“Also, any logic or application described herein that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processing device 202 in a computer system or other system.” [0089]) of obtaining an 
(a) obtaining an MRI measurement from the subject's spleen or liver, or a value derived therefrom (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]); and
(b) determining from the MRI measurement or value in step (a) an indication of pressure
in the hepatic portal vein (“the measurement can determine the presence of… portal hypertension” [0020]; Merrian Webster defines “portal hypertension” as “hypertension in the hepatic portal system caused by venous obstruction or occlusion that produces splenomegaly and ascites in its later stages” and “hypertension” as “abnormally high blood pressure and especially arterial blood pressure” or “the systemic condition accompanying high blood pressure,” therefore, portal hypertension is high blood pressure in the veins of the hepatic portal system; “portal vasculature” [0120], Figs. 19);
wherein the MRI measurement is T1 mapping or T1 relaxometry or T1 values (ms) or T2* imaging or T2* mapping or T2* values (ms) or T2 mapping or T2 relaxometry or T2 values (ms) (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “the measurement can determine the presence of… portal hypertension” [0020]; “T1 relaxation times depend on the composition of tissues. T1 relaxation times exhibit characteristic ranges of normal values at a selected magnetic field strength. Deviation from established ranges can thus be used to quantify the effects of pathological processes.” [0011]; the measurement can determine the presence of… portal hypertension” [0020]; see also [0052], [0054]-[0055], [0058]-[0059], [0091], [0098], [0102]-[0104], [0111]-[0116], 0121]; and Figs. 1, 3A, 3B, 11A, 12, 13, and 16).

Regarding claim 56, Banerjee disclose the method further comprises the step of correction of the MRI measurement or value for iron overload or deficit from an MRI measurement of iron content obtained from the subject's liver or spleen or from an image of the subject's liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a correction should be applied to measured T1 values, thus, correcting for underreporting by T1 values when iron overload is present.” [0049]; also see [0054]; [0058], [0103], and [0114]-[0116]).

Regarding claim 57, Banerjee discloses the MRI measurement is obtained from a MRI image of the liver or spleen or the MRI measurement is obtained from a previously-obtained MRI image of the liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a correction should be applied to measured T1 values, thus, correcting for underreporting by T1 values when iron overload is present.” [0049]; also see [0054]; [0058], [0103], and [0114]-[0116]).

Regarding claim 58, Banerjee discloses the value is derived from MRI measurements obtained or previously-obtained from the liver or the spleen or from MRI measurements obtained or previously obtained from an image of the liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a correction should be applied to measured T1 values, thus, correcting for underreporting by T1 values when iron overload is present.” [0049]; also see [0054]; [0058], [0103], and [0114]-[0116]).

Regarding claim 60, Banerjee discloses the subject:
(i) has liver disease;

(iii) has portal hypertension;
(iv) has heart disease
(v) has liver disease that is a consequence of heart disease; or
(vi) has increased central venous pressure (“The present disclosure provides systems and methods for performing multi-parametric diagnosis for liver disease… rapid non-invasive diagnosis of the type and/or severity of many common liver diseases, such as NAFLD/NASH, hepatitis, and iron overload.” Abstract; “the measurement can determine the presence of… portal hypertension” [0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 10, 61-65 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Banerjee or, in the alternative, under 35 U.S.C. 103 as obvious over Banerjee in further view of Calvaruso et al. (“Computer Assisted Image Analysis of Liver Collagen: Relationship to Ishak Scoring and Hepatic Venous Pressure Gradient” 2008), hereinafter “Calvaruso;” or, in the alternative, over Banerjee in further view of Ronot et al. (“Assessment of portal hypertension and high-risk oesophageal varices with liver and spleen three-dimensional multifrequency MR elastography in liver cirrhosis” March 2014).

Regarding claim 9, Banerjee discloses a computer-implemented method (“Also, any logic or application described herein that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processing device 202 in a computer system or other system.” [0089]) of obtaining an indication of hypertension in a splanchnic vein of a subject (“the measurement can determine the presence of… portal hypertension” [0020]):
(a) an MRI measurement obtained from the subject's spleen or liver, or a value derived therefrom (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]); and
(b) the corresponding measurement or value obtained in a control without hypertension in the splanchnic vein (“T1 relaxation times depend on the composition of tissues. T1 relaxation times exhibit 
the MRI measurement is T1 mapping or T1 relaxometry or T1 values (ms) or T2* imaging or T2* mapping or T2* values (ms) or T2 mapping or T2 relaxometry or T2 values (ms), wherein an increase in the measurement or value obtained in step (a) compared to the corresponding MRI measurement or value in step (b) is indicative of hypertension in the splanchnic vein of the subject (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “the measurement can determine the presence of… portal hypertension” [0020]; “T1 relaxation times depend on the composition of tissues. T1 relaxation times exhibit characteristic ranges of normal values at a selected magnetic field strength. Deviation from established ranges can thus be used to quantify the effects of pathological processes.” [0011]; the measurement can determine the presence of… portal hypertension” [0020]; see also [0052], [0054]-[0055], [0058]-[0059], [0091], [0098], [0102]-[0104], [0111]-[0116], 0121]; and Figs. 1, 3A, 3B, 11A, 12, 13, and 16; MR fibrosis score increases with increasing T1 value, Table 1, [0102]; Fibrosis/Cirrhosis severity increases with increasing Ishak stage and fibrosis measurement and increasing T1 values, Table 2, [0111]-[0116]).
Additionally or alternatively, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Calvaruso teaches an increase in the measurement or value obtained in step (a) compared to the corresponding MRI measurement or value in step (b) is indicative of hypertension in the splanchnic vein of the subject (“Currently, the most important and well-documented index is hepatic venous pressure gradient (HVPG), which reflects prognosis, such that HVPG greater than 6 mm Hg indicates portal hypertension, and HVPG above 10 mm Hg represents clinically significant portal hypertension.” Calvaruso, P. 1237, Paragraph 2; “We determined relationships between DIA, Ishak stage, and hepatic venous pressure gradient (HVPG) reflecting severity of fibrosis.” Calvaruso, Abstract; “Overall, we found a similar relationship between HVPG and Ishak stage score (r = 0.605; P < 0.001) and Ishak grade score 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of using T1 mapping to categorize liver fibrosis according to a positive correlation with Ishak scoring ([0114]-[0117]) with Calvaruso’s teaching of a positive correlation between Ishak score and HVPG to teach that T1 mapping, Ishak score, and HVPG are positively correlated as HVPG being “the most important and well-documented index [of] clinically significant portal hypertension” is a known technique by which to predict/diagnose portal hypertension to allow physicians to “monitor progression of HCV [including] risk of progression, and… risk of decompensation” (Calvaruso, P. 1237, Paragraph 2). 
	Alternatively, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Ronot teaches an increase in the measurement or value obtained in step (a) compared to the corresponding MRI measurement or value in step (b) is indicative of hypertension in the splanchnic vein of the subject (“The reference method for assessing portal hypertension is the measurement of the hepatic venous pressure gradient (HVPG) through invasive hepatic vein catheterisation. HVPG ≥ 12 mmHg defines severe portal hypertension and predicts the occurrence of rupture of oesophageal varices, but also of ascites and encephalopathy.” Ronot, Introduction; “patients were considered as having severe portal hypertension if HVPG was ≥12 mmHg” Ronot, Measurements of HVPG; “Noninvasive methods for diagnosing severe portal hypertension… increase in Child-Pugh score” Ronot, Introduction; “liver and spleen viscoelastic parameters at multifrequency MR elastography to determine the degree of portal hypertension and presence of high-risk oesophageal varices in patients with cirrhosis.” Ronot, Abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of using T1 mapping to categorize the severity of liver fibrosis according to a positive correlation with Ishak scoring ([0114]-[0117]) with Ronot’s teaching of a positive correlation between severity of liver fibrosis and HVPG to teach that T1 mapping, fibrosis/cirrhosis severity, and HVPG are positively correlated as HVPG being ““The reference 

Regarding claim 10, Banerjee discloses the splanchnic vein is the hepatic portal vein (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “the measurement can determine the presence of… portal hypertension” [0020]).

Regarding claim 61, Banerjee disclose the method further comprises the step of correction of the MRI measurement or value for iron overload or deficit from an MRI measurement of iron content obtained from the subject's liver or spleen or from an image of the subject's liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a correction should be applied to measured T1 values, thus, correcting for underreporting by T1 values when iron overload is present.” [0049]; also see [0054]; [0058], [0103], and [0114]-[0116]).

Regarding claim 62, Banerjee discloses the MRI measurement is obtained from a MRI image of the liver or spleen or the MRI measurement is obtained from a previously-obtained MRI image of the liver or spleen (“the subject's liver can be measured for extracellular fluid using T1 mapping, iron content measured using T2* imaging” [0015]; “Measuring for iron content allows for a determination whether a correction should be applied to measured T1 values, thus, correcting for underreporting by T1 values when iron overload is present.” [0049]; also see [0054]; [0058], [0103], and [0114]-[0116]).

Regarding claim 63, Banerjee discloses the value is derived from MRI measurements obtained or previously-obtained from the liver or the spleen or from MRI measurements obtained or previously 

Regarding claim 64, Banerjee teaches (i) the value is derived from MRI measurements obtained from the subject's spleen and liver;
(ii) the value is derived from or based on the sum of the T1 and/or T2* measurements obtained from the subject's spleen and liver; or
(iii) the value is the sum of the T1 measurements obtained from the subject's spleen and liver (“As a combined MR protocol, every patient with normal hepatic iron content and significant fibrosis was correctly identified. FIG. 16 depicts viral hepatitis fibrosis staging, Shown are examples of transverse liver cT1 maps taken at the level of the spleen from 4 patients with corresponding Sirius Red stained liver biopsies for fibrosis (Ishak 0-6).” [0115]; “Also of note, enlarged spleen and portal vasculature was indicated. Seven months later (FIGS. 19 C and D), marked improvement in the swelling of his liver, and many segments appear unaffected. The spleen is also less swollen/engorged.” [0120]; Figs. 19 depict MRI measurements of the liver and spleen with a decrease in T1 values in both the liver and spleen between more severe fibrosis/cirrhosis in Figs. 19A and 19B and less severe fibrosis/cirrhosis in Figs. 19C and 19D).
	Additionally or alternatively, Ronot teaches the value is derived from MRI measurements obtained from the subject's spleen and liver (“T2-weighted MR imaging of the liver and spleen” Ronot, MR elastography, paragraph 2; “On the T2-weighted images, one large region of interest (ROI) was positioned on the central section of the liver and one on the central section of the spleen… the copied on the parametric maps” Ronot, MR elastography, paragraph 4).


Regarding claim 65, Banerjee discloses the subject:
(i) has liver disease;
(ii) has liver disease and portal hypertension;
(iii) has portal hypertension;
(iv) has heart disease
(v) has liver disease that is a consequence of heart disease; or
(vi) has increased central venous pressure (“The present disclosure provides systems and methods for performing multi-parametric diagnosis for liver disease… rapid non-invasive diagnosis of the type and/or severity of many common liver diseases, such as NAFLD/NASH, hepatitis, and iron overload.” Abstract; “the measurement can determine the presence of… portal hypertension” [0020]).


Claims 49 and 59 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Banerjee or, in the alternative, under 35 U.S.C. 103 as obvious over Banerjee in further view of Ronot.
	
Regarding claim 49, Banerjee teaches (i) the value is derived from MRI measurements obtained from the subject's spleen and liver;

(iii) the value is the sum of the T1 measurements obtained from the subject's spleen and liver (“As a combined MR protocol, every patient with normal hepatic iron content and significant fibrosis was correctly identified. FIG. 16 depicts viral hepatitis fibrosis staging, Shown are examples of transverse liver cT1 maps taken at the level of the spleen from 4 patients with corresponding Sirius Red stained liver biopsies for fibrosis (Ishak 0-6).” [0115]; “Also of note, enlarged spleen and portal vasculature was indicated. Seven months later (FIGS. 19 C and D), marked improvement in the swelling of his liver, and many segments appear unaffected. The spleen is also less swollen/engorged.” [0120]; Figs. 19 depict MRI measurements of the liver and spleen with a decrease in T1 values in both the liver and spleen between more severe fibrosis/cirrhosis in Figs. 19A and 19B and less severe fibrosis/cirrhosis in Figs. 19C and 19D).
	Additionally or alternatively, Ronot teaches the value is derived from MRI measurements obtained from the subject's spleen and liver (“T2-weighted MR imaging of the liver and spleen” Ronot, MR elastography, paragraph 2; “On the T2-weighted images, one large region of interest (ROI) was positioned on the central section of the liver and one on the central section of the spleen… the copied on the parametric maps” Ronot, MR elastography, paragraph 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of taking T1 measurements of the liver and spleen ([0115], [0120], and Figs. 19) with Ronot’s teaching of evaluating the positive correlation between increasing fibrosis/cirrhosis severity in the liver and spleen and HVPG as providing joint or several measurements for the liver and the spleen provides improved screening by accounting for differing levels of fibrosis and cirrhosis between the liver and the spleen among patients and their relation to HVPG (Ronot, Discussion).


(ii) the value is derived from or based on the sum of the T1 and/or T2* measurements obtained from the subject's spleen and liver; or
(iii) the value is the sum of the T1 measurements obtained from the subject's spleen and liver (“As a combined MR protocol, every patient with normal hepatic iron content and significant fibrosis was correctly identified. FIG. 16 depicts viral hepatitis fibrosis staging, Shown are examples of transverse liver cT1 maps taken at the level of the spleen from 4 patients with corresponding Sirius Red stained liver biopsies for fibrosis (Ishak 0-6).” [0115]; “Also of note, enlarged spleen and portal vasculature was indicated. Seven months later (FIGS. 19 C and D), marked improvement in the swelling of his liver, and many segments appear unaffected. The spleen is also less swollen/engorged.” [0120]; Figs. 19 depict MRI measurements of the liver and spleen with a decrease in T1 values in both the liver and spleen between more severe fibrosis/cirrhosis in Figs. 19A and 19B and less severe fibrosis/cirrhosis in Figs. 19C and 19D).
	Additionally or alternatively, Ronot teaches the value is derived from MRI measurements obtained from the subject's spleen and liver (“T2-weighted MR imaging of the liver and spleen” Ronot, MR elastography, paragraph 2; “On the T2-weighted images, one large region of interest (ROI) was positioned on the central section of the liver and one on the central section of the spleen… the copied on the parametric maps” Ronot, MR elastography, paragraph 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of taking T1 measurements of the liver and spleen ([0115], [0120], and Figs. 19) with Ronot’s teaching of evaluating the positive correlation between increasing fibrosis/cirrhosis severity in the liver and spleen and HVPG as providing joint or several measurements for the liver and the spleen provides improved screening by accounting for differing levels of fibrosis and cirrhosis between the liver and the spleen among patients and their relation to HVPG (Ronot, Discussion).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee as applied to claim 10 above, and further in view of Calvaruso; or, in the alternative, Ronot.

Regarding claim 11, Banerjee may not explictly teach the finding of hypertension is measured using the Hepatic Wedge Pressure (HWP), the Free Hepatic Vein Pressure (FHVP), or the Hepatic Vein Pressure Gradient (HVPG).
However, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Calvaruso teaches the finding of hypertension is measured using the Hepatic Wedge Pressure (HWP), the Free Hepatic Vein Pressure (FHVP), or the Hepatic Vein Pressure Gradient (HVPG) (“Currently, the most important and well-documented index is hepatic venous pressure gradient (HVPG), which reflects prognosis, such that HVPG greater than 6 mm Hg indicates portal hypertension, and HVPG above 10 mm Hg represents clinically significant portal hypertension.” Calvaruso, P. 1237, Paragraph 2; “We determined relationships between DIA, Ishak stage, and hepatic venous pressure gradient (HVPG) reflecting severity of fibrosis.” Calvaruso, Abstract; “Overall, we found a similar relationship between HVPG and Ishak stage score (r = 0.605; P < 0.001) and Ishak grade score (r = 0.47; P < 0.001) as previously documented (Fig. 4).” Calvaruso, P.1241, Paragraph 1; Fig. 4 demonstrates a positive correlation between Ishak stage and HVPG; Calvaruso, Fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of using T1 mapping to categorize liver fibrosis according to a positive correlation with Ishak scoring ([0114]-[0117]) with Calvaruso’s teaching of a positive correlation between Ishak score and HVPG to teach that T1 mapping, Ishak score, and HVPG are positively correlated as HVPG being “the most important and well-documented index [of] clinically significant portal hypertension” is a known technique by which to predict/diagnose portal hypertension to allow physicians to “monitor progression of HCV [including] risk of progression, and… risk of decompensation” (Calvaruso, P. 1237, Paragraph 2). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of using T1 mapping to categorize the severity of liver fibrosis according to a positive correlation with Ishak scoring ([0114]-[0117]) with Ronot’s teaching of a positive correlation between severity of liver fibrosis and HVPG to teach that T1 mapping, fibrosis/cirrhosis severity, and HVPG are positively correlated as HVPG being ““The reference method for assessing portal hypertension is the measurement of the hepatic venous pressure gradient (HVPG)” is a known technique by which to predict/diagnose portal hypertension to allow physicians to “predict[ ] the occurrence of rupture of oesophageal varices, but also of ascites and encephalopathy.” (Ronot, Introduction). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 (incorporating all the limitations of claim 1) of U.S. Patent No. 10,162,031 in view of Banerjee.


(a) determining from an MRI measurement (obtaining, by the scanner, measurements of measured relaxometry data of a subject’s visceral tissue” Claim 1) obtained from the subject's spleen or liver (“the visceral tissue is liver, spleen or heart” Claim 8), or a value derived therefrom, an indication of the splanchnic region of the subject (“comparing, by the computing device, the predicted extracellular fluid fraction value to the measurements of simulated relaxometry data obtained in Step (e), part (1), or to the look-up table of Step (e), part (2), to determine an iron-corrected value of relaxometry data of the subject's visceral tissue based on the predicted excellular fluid fraction value and a normal iron content for the visceral tissue” Claim 1) wherein the MRI measurement is T1 mapping or T1 relaxometry or T1 values (ms) or T2* imaging or T2* mapping or T2* values (ms) or T2 mapping or T2 relaxometry or T2 values (ms) (“the relaxometry data acquisition method is T1 mapping and the iron content determination method includes one or more of T2 mapping, T2* mapping,” Claim 3), and
wherein the determining step comprises comparing the MRI measurement obtained from the subject's spleen or liver (“the visceral tissue is liver, spleen or heart” Claim 8), or the value derived therefrom, with corresponding MRI measurements obtained from predetermined data with defined splanchnic region measurements, thereby obtaining an indication of the splanchnic region of the subject (“comparing, by the computing device, the predicted extracellular fluid fraction value to the measurements of simulated relaxometry data obtained in Step (e), part (1), or to the look-up table of Step (e), part (2), to determine an iron-corrected value of relaxometry data of the subject's visceral tissue based on the predicted excellular fluid fraction value and a normal iron content for the visceral tissue” Claim 1).

However, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Banerjee teaches an indication of the vascular pressure in a splanchnic vein of a subject (“the measurement can determine the presence of… portal hypertension” [0020]; Merrian Webster defines “portal hypertension” as “hypertension in the hepatic portal system caused by venous obstruction or occlusion that produces splenomegaly and ascites in its later stages” and “hypertension” as “abnormally high blood pressure and especially arterial blood pressure” or “the systemic condition accompanying high blood pressure,” therefore, portal hypertension is high blood pressure in the veins of the hepatic portal system; “portal vasculature” [0120], Figs. 19) and corresponding MRI measurements obtained from one or more control subject with defined splanchnic vein pressure (“T1 relaxation times depend on the composition of tissues. T1 relaxation times exhibit characteristic ranges of normal values at a selected magnetic field strength. Deviation from established ranges can thus be used to quantify the effects of pathological processes.” [0011]; the measurement can determine the presence of… portal hypertension” [0020]; see also [0052], [0054]-[0055], [0058]-[0059], [0091], [0098], [0102]-[0104], [0111]-[0116], 0121]; and Figs. 1, 3A, 3B, 11A, 12, 13, and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of claims 3 and 8 of U.S. Patent No. 10,162,031 of a computer implemented method of measuring T1 or T2 values of the splanchnic region to determine a parameter of the splanchnic region with Banerjee’s teaching of determining an indication of hepatic portal pressure using T1 or T2 values of the splanchnic region and control values of the indication as Banerjee states that such measurements and determinations for patients with liver disease “provides robust, rapid non-invasive diagnosis of the type and/or severity of many common liver disease, such as NAFLD/NASH, hepatitis, and iron overload.” (Banerjee, Abstract).


(a) obtaining an MRI measurement (obtaining, by the scanner, measurements of measured relaxometry data of a subject’s visceral tissue” Claim 1) from the subject's spleen or liver (“the visceral tissue is liver, spleen or heart” Claim 8), or a value derived therefrom; and
(b) determining from the MRI measurement or value in step (a) an indication of the splanchnic region (“comparing, by the computing device, the predicted extracellular fluid fraction value to the measurements of simulated relaxometry data obtained in Step (e), part (1), or to the look-up table of Step (e), part (2), to determine an iron-corrected value of relaxometry data of the subject's visceral tissue based on the predicted excellular fluid fraction value and a normal iron content for the visceral tissue” Claim 1),  
wherein the MRI measurement is T1 mapping or T1 relaxometry or T1 values (ms) or T2* imaging or T2* mapping or T2* values (ms) or T2 mapping or T2 relaxometry or T2 values (ms) (“the relaxometry data acquisition method is T1 mapping and the iron content determination method includes one or more of T2 mapping, T2* mapping,” Claim 3).
However, claims 3 and 8 of U.S. Patent No. 10,162,031 may not explicitly disclose an indication of the pressure in the hepatic portal vein of a subject.
However, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Banerjee teaches an indication of the pressure in the hepatic portal vein of a subject (“the measurement can determine the presence of… portal hypertension” [0020]; Merrian Webster defines “portal hypertension” as “hypertension in the hepatic portal system caused by venous obstruction or occlusion that produces splenomegaly and ascites in its later stages” and “hypertension” as “abnormally high blood pressure and especially arterial blood pressure” or “the systemic condition accompanying high blood pressure,” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of claims 3 and 8 of U.S. Patent No. 10,162,031 of a computer implemented method of measuring T1 or T2 values of the splanchnic region to determine a parameter of the splanchnic region with Banerjee’s teaching of determining an indication of hepatic portal pressure using T1 or T2 values of the splanchnic region as Banerjee states that such measurements and determinations for patients with liver disease “provides robust, rapid non-invasive diagnosis of the type and/or severity of many common liver disease, such as NAFLD/NASH, hepatitis, and iron overload.” (Banerjee, Abstract).

Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 8 (incorporating all the limitations of claim 1) of U.S. Patent No. 10,162,031 in view of Banerjee; or, in the alternative, in view of Banerjee in further view of Calvarus; or, in the alternative, in view of Banerjee in further view of Ronot.

Regarding claim 9, claims 3 and 8 of U.S. Patent No. 10,162,031 disclose a computer-implemented method of obtaining an indication of the splanchnic region of a subject (“A computer-implemented method for processing MR relaxometry data of visceral tissue of a subject,” “determining a measured iron content for the visceral tissue of the region of interest of the subject using an iron content determination method,” Claim 1):
(a) an MRI measurement (obtaining, by the scanner, measurements of measured relaxometry data of a subject’s visceral tissue” Claim 1) obtained from the subject's spleen or liver (“the visceral tissue is liver, spleen or heart” Claim 8), or a value derived therefrom; and
(b) the corresponding measurement or value obtained from predetermined data of the splanchnic region (“comparing, by the computing device, the predicted extracellular fluid fraction value to the 
wherein the MRI measurement is T1 mapping or T1 relaxometry or T1 values (ms) or T2* imaging or T2* mapping or T2* values (ms) or T2 mapping or T2 relaxometry or T2 values (ms) (“the relaxometry data acquisition method is T1 mapping and the iron content determination method includes one or more of T2 mapping, T2* mapping,” Claim 3).
However, claims 3 and 8 of U.S. Patent No. 10,162,031 may not explicitly disclose an indication of the vascular pressure in a splanchnic vein of a subject, corresponding MRI measurements obtained from one or more control subject with defined splanchnic vein pressure, and an increase in the measurement or value obtained in step (a) compared to the corresponding MRI measurement or value in step (b) is indicative of the indication of the splanchnic region.
However, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Banerjee teaches an indication of hypertension in a splanchnic vein of a subject (“the measurement can determine the presence of… portal hypertension” [0020]; Merrian Webster defines “portal hypertension” as “hypertension in the hepatic portal system caused by venous obstruction or occlusion that produces splenomegaly and ascites in its later stages” and “hypertension” as “abnormally high blood pressure and especially arterial blood pressure” or “the systemic condition accompanying high blood pressure,” therefore, portal hypertension is high blood pressure in the veins of the hepatic portal system; “portal vasculature” [0120], Figs. 19), the corresponding measurement or value obtained in a control without hypertension in the splanchnic vein (“T1 relaxation times depend on the composition of tissues. T1 relaxation times exhibit characteristic ranges of normal values at a selected magnetic field strength. Deviation from established ranges can thus be used to quantify the effects of pathological processes.” [0011]; the measurement can determine the presence of… portal hypertension” [0020]; see also [0052], [0054]-[0055], [0058]-[0059], [0091], [0098], [0102]-[0104], [0111]-[0116], 0121]; and Figs. 1, 3A, 3B, 11A, 12, 13, and 16), and an increase in the measurement or value obtained in step (a) compared to the corresponding MRI measurement or value in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of claims 3 and 8 of U.S. Patent No. 10,162,031 of a computer implemented method of measuring T1 or T2 values of the splanchnic region to determine a parameter of the splanchnic region with Banerjee’s teaching of determining an indication of hepatic portal pressure using T1 or T2 values of the splanchnic region and control values of the indication as Banerjee states that such measurements and determinations for patients with liver disease “provides robust, rapid non-invasive diagnosis of the type and/or severity of many common liver disease, such as NAFLD/NASH, hepatitis, and iron overload.” (Banerjee, Abstract).
Additionally or alternatively, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Calvaruso teaches an increase in the measurement or value obtained in step (a) compared to the corresponding MRI measurement or value in step (b) is indicative of hypertension in the splanchnic vein of the subject (“Currently, the most important and well-documented index is hepatic venous pressure gradient (HVPG), which reflects prognosis, such that HVPG greater than 6 mm Hg indicates portal hypertension, and HVPG above 10 mm Hg represents clinically significant portal hypertension.” Calvaruso, P. 1237, Paragraph 2; “We determined relationships between DIA, Ishak stage, and hepatic venous pressure gradient (HVPG) reflecting severity of fibrosis.” Calvaruso, Abstract; “Overall, we found 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of using T1 mapping to categorize liver fibrosis according to a positive correlation with Ishak scoring ([0114]-[0117]) with Calvaruso’s teaching of a positive correlation between Ishak score and HVPG to teach that T1 mapping, Ishak score, and HVPG are positively correlated as HVPG being “the most important and well-documented index [of] clinically significant portal hypertension” is a known technique by which to predict/diagnose portal hypertension to allow physicians to “monitor progression of HCV [including] risk of progression, and… risk of decompensation” (Calvaruso, P. 1237, Paragraph 2). 
Alternatively, in the same field of endeavor of liver fibrosis/cirrhosis evaluation, Ronot teaches an increase in the measurement or value obtained in step (a) compared to the corresponding MRI measurement or value in step (b) is indicative of hypertension in the splanchnic vein of the subject (“The reference method for assessing portal hypertension is the measurement of the hepatic venous pressure gradient (HVPG) through invasive hepatic vein catheterisation. HVPG ≥ 12 mmHg defines severe portal hypertension and predicts the occurrence of rupture of oesophageal varices, but also of ascites and encephalopathy.” Ronot, Introduction; “patients were considered as having severe portal hypertension if HVPG was ≥12 mmHg” Ronot, Measurements of HVPG; “Noninvasive methods for diagnosing severe portal hypertension… increase in Child-Pugh score” Ronot, Introduction; “liver and spleen viscoelastic parameters at multifrequency MR elastography to determine the degree of portal hypertension and presence of high-risk oesophageal varices in patients with cirrhosis.” Ronot, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee’s disclosure of using T1 mapping to categorize the severity of liver fibrosis according to a positive correlation with Ishak scoring ([0114]-[0117]) with Ronot’s teaching of a positive correlation between severity of liver fibrosis and HVPG to teach that T1 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banerjee et al. (U.S. Pub. No. 2014/0350385 sharing the same disclosure as GB201121406D0) discloses classifying liver fibrosis/cirrhosis using T1 imaging and Ishak scores.
Grozinger et al. (“Portosystemic pressure reduction achieved with TIPPS and impact of portosystemic collaterals for the prediction of the portosystemic-pressure gradient in cirrhotic patients” 2013) discloses T1 and T2 imaging of the liver and comparing the T1 and T2 intensity values to the Child-Pugh score and the hepatic venous pressure gradient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.M./Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793